DETAILED ACTION

1)       Acknowledgement is made of Amendment received on 12/30/2021.             Claims 1-4, are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 1-12, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1, lines 14-16, phrase “the particle-containing liquid is sequentially ejected from the respective ejecting parts with a predetermined time difference between ejections so that when the particle-containing liquid is deposited on the paper stock or the paper,” is conditional and renders the claim indefinite.
Claim 1, lines 16-17, phase “moisture in the particle-containing liquid is soaked to be diffused into fibers in the paper stock or the paper..” is indefinite and not clear if the step takes place.        


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-5, 7-9, are rejected under 35 U.S.C. 103 as being unpatentable over  Kangas et al. (US 2005/0098291).
Claim 1: Kangas discloses apparatus and process to make paper and board (Abstract, Figure 1).  The process includes spraying fragrances and chemical particles onto a moving wire or a nip, formed by a pair of wires, or a wire and a roller, or already formed fiber web and a wire or a roller.   The formed web is dried in a drier [0008].  The spraying is done sequentially using gas propelled or individually adjustable nozzles that are attached inside a gas flow balanced box, sealed to prevent forming aerosols from escaping, a box that contains one or several controllable rows of spray nozzles that control the humidity conditions inside the box, and from which the excess gases are removed to prevent unevenness or damage to the fibers in the paper (claims 1-2, [0046], Figure 1).   It is inherent or in the least it would have been obvious, to one skilled in the art at the time the invention was filed, that the spraying fragrances and chemical particles onto a moving wire would diffuse the spraying fragrances and chemical particles into fibers of the web.
Claims 2-4: the invention is disclosed per claim 1.  The liquid is ejected from one end of formed paper to the other end of the paper as shown in Figure 1. 6PRELIMINARY AMENDMENTAttorney Docket No.: Q254198 The liquid is ejected from the center of the formed portion of the paper.
Claim 5: the invention is disclosed per claim 1, above.   The paper stock is discharged from a head box 200 onto a continuous mesh serving as a conveyance means as shown in Figure 13 [0057].Appln. No.: National Stage of PCT/JP2018/045276
Claim 7: the invention is disclosed per claim 2, above.   The paper stock is discharged from a head box 200 onto a continuous mesh serving as a conveyance means as shown in Figure 13 [0057].Appln. No.: National Stage of PCT/JP2018/045276
Claim 8: the invention is disclosed per claim 3, above.   The paper stock is discharged from a head box 200 onto a continuous mesh serving as a conveyance means as shown in Figure 13 [0057].Appln. No.: National Stage of PCT/JP2018/045276
Claim 9: the invention is disclosed per claim 4, above.   The paper stock is discharged from a head box 200 onto a continuous mesh serving as a conveyance means as shown in Figure 13 [0057]. Appln. No.: National Stage of PCT/JP2018/045276                                                                              4)       Claims 6, 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over  Kangas et al. in view of Zilker (US 2006/0237157).
Claim 6: the invention is disclosed per claim 1, above.  Kangas does not  disclose forming paper from a cylinder mold.   Zilker discloses a method of making paper where a paper stock is taken from a tank and placed into a paper onto a conveyance in a wire part by a cylinder mold ([0008]-[0009], [0034]-[0037], Figures 1 and 3).   It would have been obvious to one skilled in the art at the time the invention was filed, to combine the teachings of Kangas and Zilker and install the cylinder mold method in the papermaking design of Kangas with likely positive results. 
Claim 10: the invention is disclosed per claim 2, above.  Kangas does not disclose forming paper from a cylinder mold.   Zilker discloses a method of making paper where a paper stock is taken from a tank and placed into a paper onto a conveyance in a wire part by a cylinder mold ([0008]-[0009], [0034]-[0037], Figures 1 and 3).   It would have been obvious to one skilled in the art at the time the invention was filed, to combine the teachings of Kangas and Zilker and install the cylinder mold method in the papermaking design of Kangas with likely positive results. 
Claim 11: the invention is disclosed per claim 3, above.  Kangas does not disclose forming paper from a cylinder mold.   Zilker discloses a method of making paper where a paper stock is taken from a tank and placed into a paper onto a conveyance in a wire part by a cylinder mold ([0008]-[0009], [0034]-[0037], Figures 1 and 3).   It would have been obvious to one skilled in the art at the time the invention was filed, to combine the teachings of Kangas and Zilker and install the cylinder mold method in the papermaking design of Kangas with likely positive results. 
Claim 12: the invention is disclosed per claim 4, above.  Kangas does not disclose forming paper from a cylinder mold.   Zilker discloses a method of making paper where a paper stock is taken from a tank and placed into a paper onto a conveyance in a wire part by a cylinder mold ([0008]-[0009], [0034]-[0037], Figures 1 and 3).   It would have been obvious to one skilled in the art at the time the invention was filed, to combine the teachings of Kangas and Zilker and install the cylinder mold method in the papermaking design of Kangas with likely positive results. 
Response to Amendment
5)       Claims 1-5, 7-9, rejections under 35 U.S.C. 102(a)(2) as anticipated by Kangas et al., are withdrawn. 
Conclusion
6)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748